Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 1 of 14



                         EXHIBIT 8
       Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 2 of 14




            DECLARATION OF JOSEPH LLOYD THOMPSON

I, Joseph Lloyd Thompson, hereby declare under the penalty of perjury pursuant to

28 U.S.C. § 1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have

      indicated otherwise.    If called as a witness, I could and would testify

      competently and truthfully to these matters.

   2. I am 49 years old. I am a citizen of Jamaica and a long-term resident of

      Georgia. I got my green card in 1987.

   3. I have a 5-year-old son and 22-year-old son who I love very much. Before

      being detained, I had been working at a country club as a sous-chef. I quit that

      job so I could move closer to my youngest son, who is in Chatsworth, Georgia.

      I call my youngest son whenever I can afford it. I haven’t been in touch with

      my oldest son for three years because his contact information changed, and I

      don’t think he knows where I am. I really want to find him as soon as I am

      released. The last time I spoke to him he was in North Carolina.

   4. I miss cooking very much. I am very passionate about cooking and even had

      my own catering business at one point with two thousand followers on

      Facebook. I dream of having my own brand of seasoning and writing my own

      cookbooks. I really want to write cookbooks for children where I can show

                                          1
   Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 3 of 14




   that super foods are healthy and good. My youngest son used to help me in

   the kitchen from when he was just two years old. Cooking is like an art to me,

   bringing together different techniques and ingredients to create something

   unique with love.

5. I am currently detained at the Irwin County Detention Center (ICDC) in

   Ocilla, Georgia. I have been in ICE custody since approximately January

   2018. I have been transferred to multiple detention centers because of my

   serious medical conditions and hospitalized approximately ten times while in

   ICE custody. I am applying for Cancellation of Removal. I am working with

   my immigration attorneys right now on collecting the evidence for my

   application.

6. My current medical problems include an aneurysm on my heart that is now

   also in my stomach, diabetes, hypertension, and depression. I also have

   chronic back pain and nerve damage in my right hand. Before being detained,

   I was hospitalized for pneumonia three times. I have also been hospitalized

   many times for chest pain because of my heart problems. My immigration

   lawyers submitted two parole requests with details about my medical

   problems, but ICE denied both parole requests.

7. At ICDC, I sleep in a small cell with one other person. I’ve even completed a

   drawing of my cell that I am attaching to my declaration. There are two bunk

                                      2
   Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 4 of 14




   beds in our cell. The mattress is extremely thin. It feels like you’re sleeping

   on metal. It really aggravates my back pain. You can’t get a second mattress

   to layer on top of the first one unless you make a lot of grievances about it.

   You can file complaints on tablets they provide in the detention center or by

   paper, but nothing happens unless you cause a scene and get the warden

   involved. There is also a shower, toilet, and sink in the cell. Everything is very

   dirty and cramped. If you’re ever locked in your cell and have a medical

   emergency, you have to push the button to call for help. The officers don’t

   respond right away, if they respond at all.

8. The cell opens up into an open dorm space where there are four long,

   rectangular tables. There’s only one microwave for everyone to use. There are

   two TVs. We’re responsible for cleaning up the dorm ourselves. There are

   about 32 people who share this common space. There isn’t much space so

   there’s no way for all of us to be at least six feet apart from each other.

9. The food we’re served is never hot. It’s always cold or room temperature. The

   water is nasty. It doesn’t taste filtered. It tastes like chemicals. It tastes bad

   even after boiling. There’s a station where we can get ice and drinking water,

   but it’s kept in the “law library.” They don’t refill the water at the station often

   enough so we’re constantly dehydrated. The ice isn’t hygienic at all. People

   reach into it without even washing their hands. I always make sure to drink

                                        3
    Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 5 of 14




   only tea because I hope the water is safer after boiling, even if it still tastes

   bad. I never touch the ice.

10. The law library isn’t really a library. It’s more like a janitorial closet with two

   computers and the ice and water station. There are always buckets and mops

   stored in there too. It’s very dirty. I spend a lot of time in there because it is

   important to me to learn about the law and how it applies to my life.

11. Anything that needs to be cleaned is left to us, the people who are detained.

   Some people are good about trying to keep things clean, but a lot of people

   are not. I do my best to keep things clean because I have to take care of my

   health. They don’t give us real cleaning supplies. Sometimes they give us very

   watery cleaning solution. I have seen the original containers with the cleaning

   solution and the cleaning solution is a very strong green color, like seaweed.

   But the cleaning solution we have is so diluted that it’s basically clear. I don’t

   think it really cleans or disinfects at all. Sometimes they give us small soft

   brushes to use to scrub. Usually, the only thing we have for cleaning are rags

   we have to make ourselves from towels ICDC is about to throw away. They

   never give us gloves to protect ourselves while cleaning.

12. The air vents at ICDC are really dirty. We all share the same air vents. I don’t

   think they have ever been cleaned. There’s this red lint that comes out of the

   air vents. You can see a bit of red around the vents and on the walls. You can

                                         4
   Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 6 of 14




   also tell that there is a lot of dust built up. I’ve reported the problem and asked

   that the air vents be cleaned because sometimes I have trouble breathing. They

   have never cleaned them though.

13. Since the coronavirus started, the guards haven’t done much to help us. They

   haven’t come around to tell us anything about what’s happening on the

   outside. The only information we have access to is from the news. We have

   limited access to soap and no access to hand sanitizer. There was only one day

   in the past week that I saw some of the guards wearing gloves and masks.

   Also, beginning about one week ago, some guards started coming around with

   Lysol in backpack containers with a spray nozzle and just spraying the

   showers and toilets in our cells very quickly. There’s no scrubbing or cleaning

   of anything else to try to make us safer. None of the walls or doors are ever

   cleaned. Also, about one week ago, they began serving food on disposable

   plates. Sometimes the people who are serving food have masks, sometimes

   they don’t. They may be wearing gloves, but they touch everything with the

   same gloves—the trash, food, everything.

14. I was first detained at ICDC beginning approximately January 22, 2018. In

   approximately March 2018, I remember having severe chest pains while in

   my cell. I pressed the buzzer to request assistance, but nobody came. I was on

   the top bunk and I fell to the ground. My cellmate had to bang on the door of

                                        5
    Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 7 of 14




   the cell for attention.

15. After someone finally came, I was sent to the hospital in Tifton, Georgia, for

   two weeks. I remember that my CK level was over 10,000. I almost died. They

   gave me six or seven bags of IV fluids. I was handcuffed and shackled

   throughout my hospital stay. It was so difficult to use the bathroom. They only

   removed the shackles for me to shower. I was told that I needed surgery, but

   that they could only stabilize me at Tifton, and not operate. I was supposed to

   have a follow up appointment after this incident, but that never happened.

16. While at ICDC, I was hospitalized in Tifton, Georgia, approximately eight

   times. Each occasion of hospitalization was similar. Each time it began with

   chest pains. Each time, ICE was always very delayed in getting me medical

   attention. I’m always shackled when I’m taken to the hospital. There’s no

   follow up to my hospitalizations. I’m just hospitalized again when I have chest

   pains.

17. Additionally, while I was still in ICDC custody, I was transferred to the

   Folkston Processing Center (Folkston) in approximately August 2018 for

   about one month. While at Folkston, I was also rushed to the hospital because

   my medical condition had deteriorated so badly. I was told that I needed to go

   to a hospital in Jacksonville because I required special treatment. At the

   hospital in Jacksonville, I received medication to stabilize my symptoms, but

                                      6
   Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 8 of 14




   they did not operate.

18. Just one day after my release from the hospital in Jacksonville, I was taken

   back to ICDC. I also recall during this time that two ICE officers or detention

   center guards told me directly that they didn’t want to spend the money for

   surgery and that they would rather I just be deported.

19. In or about October 2018, I was transferred to the Stewart Detention Center

   (Stewart). While I was at Stewart, I was hospitalized for chest pains three or

   four times. I was usually hospitalized for a few days at a time. I was still not

   operated on and was only medicated for my symptoms.

20. Additionally, while I was still in Stewart custody, I was transferred to

   Alamance County Jail in North Carolina for about six days in approximately

   February 2019. I was transferred along with ten other detained individuals. It

   was never clear why we were transferred. It was a nine-hour ride to Alamance

   County, and I did not receive any medication on my way up there.

21. While I was detained in North Carolina, I was assaulted by ICE and detention

   officers. I was beaten so badly that I couldn’t swallow. I went four days

   without food. I still have nerve damage in my right hand from being

   handcuffed violently, and I am in constant pain. My hand has not been treated

   even though I’ve reported the pain and asked for treatment. A nurse looked at

   my hand and said that since I could move it and that the skin didn’t break on

                                       7
    Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 9 of 14




   my hand, that I was fine. I wasn’t given any other treatment for my hand. I

   tried to file a report by calling the Inspector General’s office. I never received

   any follow up from this. I was then returned to Stewart.

22. In approximately May 2019, I was transferred to Folkston, where I continued

   to have chest pains but did not receive adequate care. Dr. Copeland with ICE

   advocated for me to be sent to Stewart because no one in Folkston or

   Jacksonville wanted to operate on my aneurysm because of its size and

   placement. My aneurysm is in a very delicate position and it requires a skilled,

   expert surgeon.

23. In approximately September 2019, I was transferred to Stewart again for about

   two weeks so that I could see a specialist at Piedmont Hospital in Atlanta. I

   thought I was going to have surgery this time based on what the doctor was

   recommending, but they did not operate.

24. In approximately December 2019, I was transferred to ICDC. I had heard that

   someone recently suffered a burst aneurysm while detained at Folkston, and I

   think that might have motivated my transfer to ICDC.

25. During all this time, doctors have recommended surgery, but the only

   treatment approved by ICE was medication to stabilize my symptoms. Over

   time, the dosage of my medication has kept increasing because I grow tolerant

   of it. I grow tolerant of the medications because my symptoms continue to get

                                       8
   Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 10 of 14




   worse and because my body gets used to the medication. The most recent

   measurement of my aneurysm was 5.2 cm. Doctors have told me that surgery

   is recommended when an aneurysm gets to 4.7 cm. Doctors have also told me

   that I’m a walking time bomb and that anything could cause stress on my

   aneurysm. I was told that if it bursts, I will only have 15 seconds to live.

26. Despite my very serious conditions, I have not received any special treatment,

   medical evaluations, or information regarding the coronavirus. In fact, even

   with this increased risk, they didn’t give me any of my medication from about

   March 4, 2020 to March 26, 2020. This was really upsetting and stressful

   because my medication is crucial for controlling my symptoms so that my

   heart doesn’t become overworked and stressed. My medications are also

   designated as “keep on property,” meaning that I’m supposed to have them on

   my person at all times in case there is an emergency.

27. While I do have a criminal record, it is short and old. I have three nonviolent

   charges of theft from 2001 and 2002 and a single charge of walking-while-

   intoxicated in 2018. To my knowledge, I was not convicted of any of these

   charges. In 2012, I was involved in a domestic incident with my wife, and I

   immediately took responsibility for that incident and pled guilty against the

   advice of my attorney. I have not been involved in any other type of criminal

   activity and have worked hard to better myself while detained. I visit the law

                                       9
      Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 11 of 14




      library regularly, was recently baptized, and attend as many support groups as

      I can.

   28. If I am released from detention, I will live with my sister, who is a U.S. citizen

      and federal employee residing in Snellville, Georgia. I will self-quarantine in

      my sister’s home in order to protect myself and others from coronavirus.

   29. I will comply with any applicable conditions of release including attending

      check-ins and immigration court hearings.

   30. I have authorized my attorney to sign on my behalf given the difficulty of

      arranging visitation and travel in light of the current COVID-19 pandemic. If

      required to do so, I will provide a signature when I am able.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 2, 2020 at Stone Mountain, Georgia.



      ______________________________________

      Lorilei Williams, Esq., on behalf of Joseph Lloyd Thompson




                                          10
      Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 12 of 14




                         ATTORNEY DECLARATION

I, Lorilei Williams, declare the following under penalty of perjury pursuant to 28

U.S.C. § 1746 as follows:

   1. My name is Lorilei Williams. I am a licensed attorney in good standing in the

      state of New York. I am an inactive attorney in good standing in the state of

      Texas. I am an attorney of record in this litigation.

   2. I represent the declarant, Joseph Lloyd Thompson. Out of necessity in light of

      the COVID-19 pandemic, I signed Joseph Lloyd Thompson’s declaration on

      his behalf and with his express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized to hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Center for Disease Control and Protection

      (CDC) issued statements warning that individuals are at a higher risk of

      infection when traveling. I have Hashimoto’s Thyroiditis, an autoimmune




                                         11
      Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 13 of 14




      disease, and asthma, which put me at a higher risk for COVID-10

      complications.

   5. In light of the above, to protect public health, I am not able to travel to Ocilla,

      Georgia, to obtain my client’s signature.

   6. I spoke with Joseph Lloyd Thompson via video-teleconferencing and read the

      declaration to him and confirmed the accuracy of the information therein.

      Joseph Lloyd Thompson has confirmed that I can sign on his behalf, as

      reflected in his declaration.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 2, 2020 at Stone Mountain, Georgia.



      ______________________________________

      Lorilei Williams, Esq.,

      Attorney for Plaintiffs

      Southern Poverty Law Center

      T. 404.858.2567

      lorilei.williams@splcenter.org




                                          12
Case 1:20-cv-01449-SDG Document 4-9 Filed 04/03/20 Page 14 of 14
